



Exhibit 10.3


RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of [•] (the “Award Date”), by and between Reliant Bancorp, Inc., a Tennessee
corporation (the “Company”), and [•] (the “Grantee”).
WHEREAS, the Company has adopted the Commerce Union Bancshares, Inc. 2015 Equity
Incentive Plan (as amended, the “Plan”), pursuant to which the Committee may
grant to Participants Awards of Company common stock, par value $1.00 per share
(“Common Stock”), or Awards denominated or payable by reference to, or otherwise
based on or related to, Common Stock; and
WHEREAS, in furtherance of and consistent with the purposes of the Plan, and in
consideration of the Grantee’s service on the boards of directors of the Company
and Reliant Bank, the Company’s wholly owned bank subsidiary (the “Bank”), the
Committee has approved the award of Restricted Stock Units (as defined below)
provided for herein.
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
Section 1.Award of Restricted Stock Units.


(a)Pursuant to Section 9 of the Plan, the Company hereby awards to the Grantee
on the Award Date an Award consisting of, in the aggregate, [•] restricted stock
units (the “Restricted Stock Units”). Each Restricted Stock Unit represents the
right to receive one share of Common Stock, subject to the terms and conditions
set forth in this Agreement and the Plan. Capitalized terms that are used but
not defined in this Agreement have the meanings ascribed to them in the Plan.


(b)The Restricted Stock Units shall be credited to a separate account maintained
for the Grantee on the books and records of the Company (the “Account”). All
amounts credited to the Account shall continue for all purposes to be part of
the general assets of the Company.


Section 2.Consideration. The award of the Restricted Stock Units is made in
consideration of the services to be rendered by the Grantee to the Company and
the Bank.


Section 3.Vesting.


(a)Except as otherwise provided herein, provided that the Grantee has not
experienced a Termination of Service prior to the [•] anniversary of the Award
Date, all of the Restricted Stock Units will vest on the date that is the [•]
anniversary of the Award Date.


(b)Except as otherwise provided in Section 3(c), in the event the Grantee
experiences a Termination of Service prior to the time all of the Restricted
Stock Units have vested, all of the unvested Restricted Stock Units shall be
automatically forfeited by the Grantee upon such Termination of Service and
neither the Company nor any Affiliate shall have any further obligations to the
Grantee under this Agreement with respect thereto.
(c)In the event the Grantee experiences a Termination of Service prior to the
time all of the Restricted Stock Units have vested as a result of the Grantee’s
death or Disability, all unvested Restricted Stock Units shall vest as of the
date of such Termination of Service.


(d)In the event of a Change in Control, the Committee shall take such action(s)
with respect to this Award of Restricted Stock Units as are permitted by
Section 12 of the Plan.









--------------------------------------------------------------------------------







(e)With respect to any Restricted Stock Units, the period of time beginning on
the Award Date and ending on the date such Restricted Stock Units vest in
accordance with this Section 3 is referred to herein as the “Restricted Period”.
Restricted Stock Units that have vested in accordance with this Section 3 are
referred to herein as “Vested Units.”


Section 4.Restrictions. Subject to any exceptions set forth in this Agreement,
during the Restricted Period and until such time as the Restricted Stock Units
are settled in accordance with Section 6, neither the Restricted Stock Units nor
any rights relating thereto may be assigned, alienated, pledged, attached, sold,
or otherwise transferred or encumbered by the Grantee, and any attempt to
assign, alienate, pledge, attach, sell, or otherwise transfer or encumber the
Restricted Stock Units or any rights relating thereto shall be wholly
ineffective and, if any such attempt is made, the Restricted Stock Units will be
forfeited by the Grantee and all of the Grantee’s rights to such Restricted
Stock Units shall immediately terminate without any payment or consideration by
the Company.


Section 5.Rights as Shareholder; Dividend Equivalents.


(a)The Grantee shall not have any rights of a shareholder with respect to the
shares of Common Stock underlying the Restricted Stock Units unless and until
the Restricted Stock Units vest and are settled by the issuance of such shares
of Common Stock.


(b)Upon and following the settlement of the Restricted Stock Units, the Grantee
shall be the record owner of the shares of Common Stock underlying the
Restricted Stock Units unless and until such shares are sold or otherwise
transferred or disposed of and, as record owner of such shares, shall be
entitled to all rights of a shareholder of the Company (including voting
rights).


(c)If, prior to the settlement of the Restricted Stock Units, the Company
declares a cash or stock dividend on the shares of Common Stock, then, on the
payment date of the dividend, the Grantee’s Account shall be credited with
dividend equivalents in an amount equal to the cash or stock dividend that would
have been paid to the Grantee if one share of Common Stock had been issued on
the Award Date for each Restricted Stock Unit granted to the Grantee as set
forth in this Agreement (the “Dividend Equivalents”), with the amount to be
credited in respect of any stock dividend to be computed using the Fair Market
Value of the Common Stock on the payment date of the dividend.


(d)Any Dividend Equivalents shall be withheld by the Company for the Grantee’s
Account and no interest shall accrue or be paid thereon. Dividend Equivalents
shall be subject to the same vesting and forfeiture restrictions as the
Restricted Stock Units to which they are attributable and shall be paid on the
same date that the Restricted Stock Units to which they are attributable are
settled in accordance with Section 6. Dividend Equivalents credited to a
Grantee’s Account shall be distributed in cash.


Section 6.Settlement of Restricted Stock Units.


(a)Subject to Section 8, promptly following the date on which any Restricted
Stock Units vest, and in any event no later than March 15 of the calendar year
following the calendar year in which such Restricted Stock Units vest, the
Company shall (i) issue and deliver to the Grantee the number of shares of
Common Stock equal to the number of Vested Units, and cash in an amount equal to
any Dividend Equivalents credited with respect to such Vested Units, and (ii)
enter the Grantee’s name on the books of the Company as the shareholder of
record with respect to the shares of Common Stock delivered to the Grantee.


(b)Notwithstanding Section 6(a), in accordance with Section 3.1 of the Plan, the
Committee may, but is not required to, prescribe rules pursuant to which the
Grantee may elect to defer settlement of the Restricted Stock Units. Any
deferral election must be made in compliance with such rules and procedures as
the Committee deems advisable.





--------------------------------------------------------------------------------







Section 7.No Right to Continued Service. This Agreement does not confer upon the
Grantee any right to be retained or continue as a director of the Company or the
Bank, or any subsidiary of affiliate thereof, or in any other capacity. Further,
nothing in this Agreement shall be construed to limit the discretion of the
Company or the Bank, or any subsidiary of affiliate thereof, to terminate the
Grantee’s service at any time, with or without Cause.


Section 8.Tax Withholding and Liability.


(a)The Company or any Subsidiary or Affiliate shall have the authority and the
right to deduct or withhold, or to require the Grantee to pay to the Company or
such Subsidiary or Affiliate, an amount sufficient to satisfy any federal,
state, local, and foreign tax withholding obligations arising in respect of or
in connection with the Restricted Stock Units. Unless otherwise determined by
the Committee, such tax withholding obligations shall be satisfied by the
Company withholding shares of Common Stock from the shares of Common Stock
otherwise deliverable to the Grantee as a result of the vesting of the
Restricted Stock Units, provided that there shall not be withheld any shares of
Common Stock with a Fair Market Value in excess of the maximum amount of tax
required by law to be withheld.


(b)Notwithstanding any action the Company or any Subsidiary or Affiliate takes
with respect to any or all income tax, social security tax, Medicare tax,
payroll tax, or other tax-related withholding (“Tax-Related Items”), the
ultimate liability for all Tax-Related Items is and remains the Grantee’s
responsibility and the Company (i) makes no representation or undertakings
regarding the treatment of any Tax-Related Items in connection with the grant,
award, vesting, or settlement of the Restricted Stock Units or the subsequent
sale of any shares of Common Stock and (ii) does not commit to structure the
Restricted Stock Units to reduce or eliminate the Grantee’s liability for
Tax-Related Items.


Section 9.Compliance with Law. Any issuance or transfer of shares of Common
Stock underlying the Restricted Stock Units shall be subject to compliance by
the Company and the Grantee with all applicable requirements of federal and
state securities laws and with all applicable requirements of any stock exchange
on which shares of Company Common Stock may be listed. No shares of Common Stock
shall be issued or transferred unless and until any then applicable requirements
of state and federal laws and regulatory agencies have been fully complied with
to the satisfaction of the Company and its counsel.


Section 10.Notices. Any notice required to be delivered to the Company under
this Agreement shall be in writing and addressed to the Chief Financial Officer
of the Company at the Company’s principal corporate offices. Any notice required
to be delivered to the Grantee under this Agreement shall be in writing and
addressed to the Grantee at the Grantee’s address as shown in the records of the
Company. Either party may from time to time designate a different address for
notices by notice given in accordance with this Section 10. Any notice provided
under this Agreement must be delivered personally to the party to be notified or
sent by first class mail, postage prepaid, return receipt requested.


Section 11.Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Tennessee without regard to conflict of
law principles.


Section 12.Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Grantee or the Company to the Committee
(excluding the Grantee if the Grantee then serves on the Committee) for review.
The resolution of such dispute by the Committee shall be final and binding on
the Grantee and the Company.


Section 13.Restricted Stock Units Subject to Plan. This Agreement is subject to
the Plan. The terms and provisions of the Plan are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained in
this Agreement and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail.





--------------------------------------------------------------------------------







Section 14.Successors and Assigns. The Company may assign any of its rights
and/or delegate any of its obligations under this Agreement without the consent
of or notice to the Grantee. This Agreement will be binding upon and inure to
the benefit of the successors and assigns of the Company. This Agreement and the
Restricted Stock Units, and the Grantee’s rights hereunder and thereto, may be
transferred by the Grantee only at death by will or the laws of descent and
distribution. Subject to the restrictions on transfer set forth herein, this
Agreement will be binding upon the Grantee and the Grantee’s executors and
administrators and the person(s) to whom the Restricted Stock Units may be
transferred by will or the laws of descent and distribution.


Section 15.Discretionary Nature of Plan. The Plan and Awards thereunder are
discretionary in nature. The award of Restricted Stock Units provided for by
this Agreement does not create any contractual right or other right to receive
any restricted stock units or other Awards in the future. Future Awards, if any,
will be at the sole discretion of the Committee.


Section 16.Amendment. Subject to any limitations set forth in the Plan, the
Committee shall have the right to amend the terms of or alter, suspend,
discontinue, cancel, or terminate the Restricted Stock Units, prospectively or
retroactively; provided that no such amendment, alteration, suspension,
discontinuance, cancellation, or termination that would adversely affect the
Grantee’s rights under this Agreement shall be effective without the Grantee’s
consent.


Section 17.Section 409A. This Agreement is intended to comply with Section 409A
of the Code or an exemption thereunder and shall be construed and interpreted in
a manner that is consistent with the requirements for avoiding additional taxes
or penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest, or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.


Section 18.Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document will have the same
effect as physical delivery of the paper document bearing an original signature.


Section 19.Acceptance. The Grantee hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the Restricted Stock Units subject to all of the
terms and conditions of the Plan and this Agreement. The Grantee acknowledges
that there may be adverse tax consequences upon the vesting or settlement of the
Restricted Stock Units or disposition of the underlying shares of Common Stock
and that the Grantee has been advised to consult a tax advisor prior to such
vesting, settlement, or disposition.


[Signature Page Follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


RELIANT BANCORP, INC.


By:
 
 
 
 
 
[•]
 
[•]
 










